UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2362


MICHAEL ANTRANTRINO LEE,

                     Plaintiff - Appellant,

              v.

D. BISHOFF, Lieutenant; B. GAINER, Correctional Officer; CAPTAIN YEAGER;
LT. YARBER, LIEUTENANT (acting SIA at time),

                     Defendants - Appellees,

              and

MERRICK GARLAND, United States Attorney General,

                     Defendant.


Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:21-cv-00054-JPB-JPM)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Antrantrino Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Antrantrino Lee seeks to appeal the district court’s order issued in his

pending civil action denying his motion to appoint counsel. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-47 (1949). The order Lee seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

lack of jurisdiction. We deny Lee’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2